Citation Nr: 0708661	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-02 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder, including as secondary to a right knee disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder, including as secondary to a right knee disorder.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for restless legs 
syndrome.  

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for acid reflux or 
gastroesophageal reflux disease (GERD).


9.  Entitlement to service connection for anxiety disorder 
and panic disorder or depression.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service in the Air Force from November 
1970 to November 1974, in the Army from February 1979 to 
February 1983, and in the Air National Guard (ANG) from March 
1986 to January 1997.  He also had approximately 4 years, 5 
months of Reserve membership prior to his ANG service.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying service connection for the claims here on appeal.  

The veteran in an October 2003 notice of disagreement timely 
requested Decision Review Officer (DRO) review of his claims 
being appealed, prior to Board adjudication.  38 CFR § 3.2600 
(2006).  DRO review was afforded the veteran, as documented 
in a November 2004 statement of the case. 

While the veteran had perfected appealed RO denial of a claim 
for service connection for hemorrhoids, by a July 2006 rating 
action the RO granted service connection for that disorder.  
That issue has therefore been rsolved.

FINDINGS OF FACT

1.  The evidentiary record does not support a finding that a 
right knee injury occurred in service which has led to 
current residual disability, or that a chronic right knee 
disorder developed in service or is otherwise related to 
service. 

2.  The evidentiary record does not support a finding that 
arthritis was present in the right knee within the first 
post-service year.  

3.  The evidentiary record does not support a finding that a 
left knee injury occurred in service which has led to current 
residual disability, or that a chronic left knee disorder 
developed in service or is otherwise related to service. 

4.  The evidentiary record does not support a finding that 
arthritis was present in the left knee within the first post-
service year.  The evidentiary record also does not support 
the presence of a current left knee disorder.  

5.  The evidentiary record does not support a finding that a 
bilateral hip injury occurred in service which has led to 
current residual disability, or that a chronic bilateral hip 
disorder developed in service or is otherwise related to 
service.

6.  The evidentiary record does not support a finding that 
arthritis was present in the hips within the first post-
service year.  The evidentiary record also does not support 
the presence of a current bilateral hip disorder.  

7.  The evidentiary record does not support a finding that 
tinnitus developed during the veteran's active service or is 
otherwise causally related to service.  

8.  The evidentiary record does not support a finding that 
the veteran had hearing loss for VA purposes in service.  
Hearing loss was not present within the first post-service 
year, is not otherwise causally related to service, and is 
not present now.

9.  The evidentiary record does not support a finding that 
restless legs syndrome developed during the veteran's active 
service or is otherwise causally related to service.  

10.  The evidentiary record does not support a finding that 
restless sleep apnea developed during the veteran's active 
service or is otherwise causally related to service.  

11.  The evidentiary record does not support a finding that 
acid reflux or GERD developed during the veteran's active 
service or is otherwise causally related to service.  

12.  The evidentiary record does not support a finding that 
the veteran's currently claimed anxiety disorder and panic 
disorder or depression developed during the veteran's active 
service or is otherwise causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

2.  The criteria for service connection for a left knee 
disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2006).

3.  The criteria for service connection for a bilateral hip 
disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2006).

4.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

5.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2006).

6.  The criteria for service connection for restless legs 
syndrome are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

7.  The criteria for service connection for sleep apnea are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

8.  The criteria for service connection for acid reflux or 
GERD are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

9.  The criteria for service connection for anxiety disorder 
and panic disorder or depression are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537 (2006).  

VA has fulfilled the above requirements in this case for the 
claims here adjudicated.  By VCAA letters in April 2003 and 
June 2003, and a further letter in March 2006, the veteran 
was informed of the notice and duty to assist provisions of 
the VCAA, and was informed of the information and evidence 
necessary to substantiate his claims for service connection 
for a right knee disorder, a left knee disorder, a bilateral 
hip disorder, tinnitus, bilateral hearing loss, restless legs 
syndrome, sleep apnea, and acid reflux disease or GERD.  
These letters informed of the bases of review and the 
requirements to sustain the claims.  Also by the VCAA 
letters, the veteran was requested to submit any pertinent 
evidence in his possession.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

While it is true that the VCAA letters did not address the 
veteran's claims for service connection for a left knee 
disorder and a bilateral hips disorder on the theory of 
service connection secondary to a right knee disorder, no 
such notice is necessary in this case because, as discussed 
below, this basis of these claims is denied as a matter of 
law and hence there is no possibility that additional notice 
and development of the record would further these claims on 
the basis of service connection secondary to a right knee 
disorder.  

Further, the VCAA letters sent to the veteran requested that 
he advise of any VA and private medical sources of evidence 
pertinent to his claims, and to provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claims.  Records were requested from all 
indicated sources, and all records received were associated 
with the claims folder.  These included VA and private 
medical records.  Hence, any VA development assistance duty 
under the VCAA to seek to obtain indicated pertinent records 
has been fulfilled.  The veteran has presented no avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further the claim.  
38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.  

Queries to the Lackland Air Force base and Kelly Family 
Medicine, a military medical facility, produced no medical 
records, with the Lackland Air Force Base replying in July 
2003 that no outpatient records of the veteran were on file.  
The veteran was duly informed of this query result, by a July 
2003 letter asking him to obtain and submit pertinent records 
himself.  

In July 2006, the veteran was afforded VA examinations to 
address his claims for service connection for left and right 
knee disorders, a bilateral hip disorder, tinnitus, hearing 
loss, and a psychiatric disorder.  The examiners addressed 
questions of diagnosis and etiology as related to service, 
with review of the claims folder.  

The veteran was not afforded VA examinations to address 
claims for service connection for restless legs syndrome, 
sleep apnea, and acid reflux or GERD.  The third prong of 38 
C.F.R. § 3.159(c)(4)(I), requires a VA examination to address 
the question of etiology as related to service, when the 
veteran presents a claim for service connection and meets the 
threshold requirement that he "indicate" that the claimed 
disability or symptoms may be associated with service.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006) (citing 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, 
however, the Board finds that this low threshold is not met 
for the veteran's claims for service connection for restless 
legs syndrome, sleep apnea, and acid reflux or GERD, since 
there is no independent factual evidence upon which a 
cognizable medical opinion linking any of these three 
disabilities to service could be based.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  As discussed below, the SMRs 
reflect none of these claimed disorders.  Thus, no medical 
question remains that would be determinative of these claims.  
Rather, the absence of corroborating evidence of injury or 
disease or disability in service or continuity of symptoms 
from service or is determinative. 
 
Therefore, for the claims for service connection for restless 
legs syndrome, sleep apnea, and acid reflux or GERD, the 
Board's determination here turns on the absence of a basis in 
law to sustain the claims based upon the evidence presented 
and allegations put forth by the veteran.  No medical 
question remains to be answered by a VA examination, and 
hence none is required.  Hence, the information and evidence 
of record contains sufficient competent medical evidence to 
decide the claims for service connection for restless legs 
syndrome, sleep apnea, and acid reflux or GERD here 
adjudicated, and no further VA examination is necessary.  
38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, supra; cf. 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (independent 
medical evidence required to support medical findings 
underlying the Board's decision).  A remand for further 
examination addressing these claims would thus be 
inappropriate.  A remand for an examination based on the 
veteran's allegations is unnecessary and would constitute an 
unreasonable delay and expenditure of scarce VA resources.  
See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-
9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(VA's statutory duty to assist is not a license for a 
"fishing expedition").

By a November 2004 SOC and a June 2006 SSOC, the veteran was 
informed of evidence obtained in furtherance of his claims.  
These "post decisional" documents issued subsequent to the 
most recently issued VCAA notice letter meet the requirements 
for adequate VCAA notice.  Mayfield v. Nicholson, supra. 

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claims.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Any issues as to 
rating or effective date are moot for these claims, for which 
service connection is denied.


II.  Law and Regulations Governing Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).



III.  Claims for Service Connection for Left and Right
Knee Disorders

The veteran was noted to have a suspected strain or sprain of 
the medial collateral ligament of the right knee in service.  
A Physical Profile Serial Report, Air Force Form 422, dated 
in July 1985, noted sprain of the right medial collateral 
ligament, and assigned restrictions of no deep knee bends and 
light duty.  However, there is no indication of follow-up 
treatment or further difficulties with the right knee 
thereafter in service medical records.  No right knee 
disability was noted upon service separation examinations.  

An earlier service medical record, dated in December 1973, 
was for treatment of a laceration on the left side of one of 
the knees, though which knee was not specified.  However, 
treatment consisted only of sterilizing, suturing, and 
bandaging the wound, with no indication of injury to 
underlying structures.  There is no record of difficulties 
with functioning of either knee from that period.  

VA and private treatment records show that in recent years 
the veteran developed a right knee disorder, with arthroscopy 
with medial meniscectomy performed in June 2005, and a total 
knee replacement performed in December 2005.  A South Texas 
HCS record dated in April 2003 informs of the veterans' 
report that he had begun having right knee pain approximately 
six months before, with no recollection of any event causing 
the condition.  

The veteran was afforded a VA examination to address his knee 
disabilities in July 2006.  That examiner concluded that 
there was no right knee condition medically shown in service, 
despite the noted initially suspected strain or sprain in 
service of the medial collateral ligament.  That examiner 
accordingly concluded that there was no evidence to support a 
causal link between service and the veteran current right 
knee disorder.  

With the absence of a finding of any knee disability in 
service, as elucidated by the July 2006 VA examiner, based on 
that VA examiner's conclusions that there is no medical 
evidence of a causal link to service, and absent medical 
evidence of a right knee condition for many years post-
service or medical evidence contrary to the July 2006 VA 
examiner's opinions, the preponderance of the evidence is 
against the veteran's claimed right knee disorder having 
developed in service, persisting from service, or otherwise 
being causally related to service.   38 C.F.R. § 3.303.  

Because there is no cognizable (medical) evidence of 
arthritis of the right knee within the first post-service 
year, the preponderance of the evidence is also against the 
claim for service connection for a right knee disability on a 
first-year-post-service presumptive basis.  38 C.F.R. §§ 
3.307, 3.309.  

Hence, the preponderance of the evidence is against the claim 
for service connection for a right knee disorder, and, 
therefore, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran has claimed entitlement to service connection for 
a left knee disorder as secondary to a right knee disorder.  
However, because service connection for a right knee disorder 
is not established, there is no basis in law for secondary 
service connection for the claimed left knee disorder.  
38 C.F.R. § 3.310.  Therefore, his claim of entitlement to 
secondary service connection for a left knee disorder must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

SMRs also do not reflect any findings of disability of the 
left knee.  Current VA examination in July 2006 resulted in 
essentially negative findings and a diagnosis of a stable 
joint without significant pathology, despite the veteran's 
report of swelling or pain in the joint with prolonged use.  
The weight of post-service records is also against the 
presence of current left knee disability.  Accordingly, the 
preponderance of the cognizable (medical) evidence is against 
the presence of current left knee disability, and is against 
any left knee disability in service or causally linked to 
service.  In the absence of current disability, in the 
absence of service medical record findings of injury or 
disability of the left knee, and in the absence of any causal 
link between service and any current left knee disability, 
the preponderance of the evidence is against the claim for 
service connection for a left knee disorder.  38 C.F.R. §  
3.303.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  Claim for Service Connection for Disability of the Hips

The veteran claims entitlement to service connection for a 
bilateral hip condition on a direct basis or as secondary to 
his right knee disorder.  

The Board must deny the secondary service connection claim 
for a bilateral hip disorder, as above, because service 
connection for a right knee disorder is here denied.  There 
is thus no basis in law for secondary service connection for 
the claimed bilateral hip disorders.  38 C.F.R. § 3.310.  
Therefore, his claim of entitlement to secondary service 
connection for a bilateral hip disorder must be denied as a 
matter of law.  See Sabonis, supra.  

Regarding direct service connection, he contends that he was 
struck by an automobile in service and injured his hips at 
that time.  The SMRs contain a June 1981 record of treatment 
for injury from a reported accident involving the veteran 
being struck by a car while on a bicycle, and falling to the 
ground, landing on his buttocks.  The June 1981 physical 
examination was normal, with no discoloration or abrasions.  
The assessment then was buttocks trauma, and pain medication 
was prescribed.  However, there is no record of further 
difficulty thereafter in service or after service associated 
with that accident, with no record of follow up treatment, 
and no record indicating that the veteran's hips were 
injured.  

Upon a VA joints examination in July 2006, the veteran's 
history of being struck by an automobile in 1981 with trauma 
to the buttocks was noted.  The VA examiner noted that, while 
the veteran now complained of hip disorder, he pointed to the 
proximal right ilium and lumbar region as the source of hip 
pain.  The examiner noted that this was not the location of 
the hip, or more specifically not the location of the 
articulation of the proximal femur with the acetabulum of the 
pelvis, which would be the source of hip-related pain.  The 
examiner also noted the absence of any record of treatment 
for a hip disorder.  The examiner found no current disability 
of the hips upon examination, diagnosing stable hip joints 
without significant pathology.  

In the absence of current disability, in the absence of SMR 
findings of injury or disability of the hips, and in the 
absence of any causal link between service and any current 
hips disability, the preponderance of the evidence is against 
the claim for service connection for a bilateral hip 
disorder.  38 C.F.R. § 3.303.  Because the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply. 

V.  Claims for Service Connection for Bilateral Hearing Loss
and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels 
(dB), with higher thresholds indicating some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 hertz (Hz) is 40 decibels (dB) or 
greater, or where the auditory thresholds for at least three 
of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 
26 dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).

The veteran has claimed entitlement to service connection for 
bilateral hearing loss and tinnitus based on exposure to 
noise exposure on the aircraft flight line in service.  
However, his SMRs reveal no confirmed findings of hearing 
loss, and no complaints or findings referable to tinnitus.  

A service treatment record dated in September 1980 noted that 
an abnormal audiogram was obtained, and that a repeat test 
was pending.  However, documented in-service authorized 
audiological evaluations (associated with periodic 
examinations), revealed pure tone thresholds, in decibels, as 
follows:






HERTZ





500
100
0
2000
300
0
400
0
Averag
e
1000 - 
4000
December 
1978
RIGHT
10
5
5
5
5
5

LEFT
15
10
5
5
10
7.5
August 1983
RIGHT
0
5
5
0
5
3.8

LEFT
0
0
5
0
5
2.5
June 1987
RIGHT
5
0
0
0
0
0

LEFT
5
0
5
5
5
3.8
June 1991
RIGHT
0
0
0
0
5
1.3

LEFT
0
0
5
10
5
5
June 1996
RIGHT
0
0
0
0
0
0

LEFT
0
0
0
5
0
1.3

Thus, only normal hearing was shown by hearing examinations 
in service as recorded within the record.  The above-noted 
September 1980 note of abnormal hearing is not reflected in 
any service audiometric examination record contained within 
the claims folder, and the veteran's service medical records 
as a whole overwhelmingly reflect normal hearing.  

He was afforded a VA examination July 2005 to address 
tinnitus and hearing loss as potentially related to service.  
The claims folder contains no record of any other post-
service hearing loss evaluation.  On that authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
10
10
5
10
15
10
LEFT
10
10
10
20
15
14

Speech audiometry revealed speech recognition ability of 98 
percent in each ear.

The July 2005 VA examiner noted the veteran's contentions of 
current loud, high-pitched tinnitus, and of hearing loss, 
both alleged as related to flight-line noise or other noise 
exposure in service.  However, the examiner also noted that 
the veteran had normal hearing in the right ear and normal 
hearing to 4000 Hz in the left ear.  The examiner opined that 
the current hearing impairment, to the extent present in the 
left ear, and the reported tinnitus, were unrelated to 
service or in-service noise exposure, based upon an absence 
of documented hearing loss in service.  

The Board need not reach the question of the cause of the 
veteran's left ear hearing impairment above 4000 Hz, because 
VA does not recognize that as constituting a hearing loss 
disability, with the readings for pure tone thresholds at 
prescribed decibel levels, as well as results of ANSI testing 
for speech recognition as found upon the July 2005 
examination constituting no hearing loss.  Absent contrary 
medical evidence, the evidence preponderates against a 
finding of current disability on which to base a claim for 
service connection for hearing loss.  The weight of medical 
evidence from service is to the effect that the veteran did 
not meet the Hensley criteria for hearing impairment in 
service.  Accordingly, with the preponderance of the evidence 
against hearing impairment in service and against hearing 
loss currently, the preponderance of the evidence is against 
the claim for service connection for hearing loss.  38 C.F.R. 
§§ 3.303, 3.385.  

While the July 2005 VA examiner did find current tinnitus, 
there are no findings of tinnitus or hearing loss in the 
SMRs, and the VA examiner opined that it was not at least as 
likely as not that the veteran's tinnitus was causally 
related to service.  Thus, absent contrary medical opinion 
evidence, despite the veteran's contentions of noise exposure 
in service, the preponderance of the evidence is against the 
claim of entitlement to service connection for tinnitus.  
38 C.F.R. § 3.303. 

There is also no showing of sensorineural hearing loss or 
tinnitus as a neurological didorder within the first post-
service year, to support a grant of service connection for 
either disorder on a first-year-post-service presumptive 
basis.  38 C.F.R. § 3.307, 3.309.  

Because the preponderance of the evidence is against the 
claims for service connection for tinnitus and bilateral 
hearing loss, the benefit-of-the-doubt doctrine does not 
apply. 

VI.  Claims for Service Connection for Sleep Apnea, 
Restless Legs Syndrome, and GERD

The veteran contends that these conditions - sleep apnea, 
restless legs syndrome, and GERD - were present in service 
and recurred, or otherwise were present and have persisted up 
to the present time.  

VA treatment records of recent years from 2001 through 2003 
show treatment including for all three of these conditions.  
The veteran was treated for H. Pylori bacterial infection, 
but was also otherwise treated for GERD and/or a gastric 
disorder.  The claims folder contains a conflict as to 
whether sleep apnea is present.  "Periodic limb movements 
during sleep (PLMS)" was assessed upon a November 2001 
private sleep study, but that study found no sleep apnea.  
However, an October 2001 VA neuropsychological evaluation 
assessed sleep apnea due to upper respiratory restrictive 
syndrome due to sinusitis/rhinitis.   

However, the veteran's SMRs contain no findings of any of 
these conditions, and similarly reflect no complaints, 
treatments, or diagnoses of these conditions.  There is also 
no medical record so much as mentioning these disorders 
within the first few years immediately following service.  
There is also no medical evidence of a causal link between 
service and these conditions.  

Accordingly, absent supportive cognizable (medical) evidence 
of these conditions in service or continuing from service to 
the present, or otherwise causally related to service, the 
preponderance of the evidence is against the veteran's claims 
for service connection for sleep apnea, restless legs 
syndrome, and GERD.  38 C.F.R. § 3.303.  Because the 
preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, as there is no 
reasonable doubt to be resolved.
VII.  Claim for Service Connection for Anxiety Disorder
and Panic Disorder or Depression

The records of the veteran's first period of active service, 
in the Air Force from November 1970 to November 1974, are 
negative for any problems of a psychiatric nature.  He later 
enlisted in the Army from February 1979 to February 1983, 
with subsequent Reserve and/or National Guard service from 
March 1986 to January 1997.

The SMRs for the veteran's service from 1979 to 1983 contain 
multiple records of treatment for psychiatric-type 
conditions, with care providers variously noting anxiety or 
depression and some treating these conditions, albeit 
briefly, and records informing of anxiety-related episodes, 
including social worker or therapist sessions for difficulty 
coping with stress, treatments for chest tightness of 
idiopathic or physical cause, and other somatic-type 
complaints associated with stress, including stuttering and 
difficulties with communication.  Some records reflect 
prescribed medications for improved mood or to alleviate 
anxiety. 

Clinical records dated in October and November 1979 indicate 
that the veteran and his wife were having marital problems 
related to his enlisting in the Army several years after 
completion of his Air Force service several years before, and 
being deployed in a foreign country.  Counseling sessions 
were recommended.  A January 1980 health record shows mild to 
moderate marital discord, for which the veteran and his wife 
were making a concerted effort to improve their marriage.  In 
June of that year he was again seen for marital problems, and 
was prescribed Valium.  In July he was assessed with a 
depressive reaction, coupled with marital discord.  In August 
1980 he was seen for mild, situational dysfluency, and was 
advised to continue counseling concerning self-control and 
ways to cope with environmental stress.  Self-reported 
history indicated speech difficulty since 9 years of age, 
with occasional stuttering, on a situation-specific basis.  
In November 1981, he was given Thorazine for moderately 
severe anxiety due to marital discord.  In December 1981, it 
was reported that he and his wife were attending counseling 
to address difficulty with parenting techniques.  An August 
1982 record shows atypical anxiety disorder with stuttering.  

Several subsequent medical examination/medical history 
reports are of record.  In August 1983, an Air Force Reserve 
examination noted that the veteran's self-expressed history, 
and the clinical evaluation, were negative for any 
psychiatric disorder.  The same results were reported upon 
examinations dated in June 1987 and June 1991.  On a June 
1995 history, the veteran indicated a history of nervous 
trouble, but told the examiner that it had resolved.  A 
January 1996 periodic examination was negative for 
psychiatric abnormality.

VA treatment records contained within the claims folder dated 
from 2001 through 2003 include records of psychiatric 
treatment, and inform of psychiatric medical management 
variously with Effexor, Busparone, and Xanax.   

Upon VA psychiatric examination in July 2006, the examiner 
noted the veteran's history of situational difficulties with 
associated anxiety reactions, and also noted his history of 
somatic symptoms including chest pains attributed to 
emotional distress.  The examiner also noted the veteran's 
military and civilian work history with recent disability-
related retirement due to knee problems.  At the examination, 
the veteran reported having been treated with medication for 
anxiety and depression since the age of 40 (which, based upon 
his 1951 birthdate, was in 1991, when he was a National Guard 
member and not on any extended active duty), including 
Busparone and Paxil.  He said he had had chronic problems 
with anxiety and depression since the age of four, when his 
parents divorced.  The examiner noted that the veteran's 
periods of anxiety were episodic and related to periods of 
significant situational stress.  The veteran reported that at 
times the stress symptoms were sufficiently severe that he 
thought of suicide as an escape. 

The examiner noted that, from 1979 to 1983, the veteran and 
his wife had experienced major disagreement as to whether he 
should have re-enlisted in the military.  They had undergone 
counseling in the military, and went through at least one 
"marriage encounter" weekend.  Ultimately, she had adjusted 
to the military lifestyle, and the tension was relieved.  

At the examination, the veteran presented without mental or 
psychological impairment, with speech, thought, mood, affect, 
and appearance all apparently within normal limits.  The 
examiner's psychiatric diagnosis was of dependent and 
obsessive-compulsive traits, and also noted current stressors 
including recent retirement, recent geographic move to a new 
city, and some family-related stresses.  The examiner stated 
the opinion that it is "not as likely as not" that the 
veteran's periodic anxiety symptoms are the result of 
military service, summarizing as follows: "Although 
psychiatric issues are apparent at various times in this 
man's life, it is not likely that military life, per se, was 
in any way causative."  

In view of the foregoing evidence, the Board finds that the 
veteran's currently claimed psychiatric disability, for which 
he is being treated, is not causally related to the 
significant problems he experienced during his second period 
of active military service, documented as being due to 
marital discord resulting from his enlistment.  We 
acknowledge the examiner's comment that the veteran has 
apparently had some of his difficulties since childhood, but 
that does not alter the fact that, after his treatment in his 
second period of active duty, the record is silent for 
psychiatric trouble until 1991, when he says he came under 
treatment at the age of 40, four years after his last active 
duty.  The decision is buttressed by the numerous occasions, 
after that Army enlistment ended, when the veteran denied any 
psychiatric difficulties and was reported as normal on 
examinations, and by the opinion of the July 2006 psychiatric 
examiner's report and opinion.

Accordingly, the preponderance of the evidence is against the 
veteran's claim of service connection for anxiety disorder 
and panic disorder or depression, and, therefore, the 
benefit-of-the-doubt doctrine does not apply, as there is no 
reasonable doubt to be resolved.

VIII.  Veteran's Contentions Addressing Medical Questions

The Board has considered the veteran's statements and 
contentions regarding such questions as the presence of 
current disorders either in service or after service, to 
include curently, and regarding etiology as related to 
service, for his claimed right and left knee disorders, 
bilateral hip disorder, tinnitus, bilateral hearing loss, 
restless leg syndrome, sleep apnea, acid reflux disease/GERD, 
and mental disorder.  However, the veteran, as a lay person, 
is not qualified to offer statements addressing medical 
questions of diagnosis or etiology for VA purposes, and hence 
his statements addressing such medical questions cannot serve 
to support the service connection claims here adjudicated.  
Espiritu, supra.  

IX.  Consideration of the Places, Times, and Circumstances 
of Service

In each case where a veteran is seeking service connection, 
consideration shall be given to the places, types, and 
circumstances of the veteran's service as shown by the 
veteran's service record, the official history of each 
organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 1154(a).  Additionally, under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) the adverse effect of the 
absence of service clinical records of disability incurred 
during combat may be overcome by satisfactory lay or other 
evidence sufficient to prove service incurrence if consistent 
with the circumstances, conditions or hardships of service 
and to this end all doubt will be resolved in the veteran's 
favor.  

Here, however, the disabilities denied by this decision are 
not of a sort particular to the places, times, and 
circumstances of military service, and there is no indication 
that the veteran developed the claimed disabilities during 
service but could not be afforded treatment for them due to 
such places, times, and circumstances of military service, 
nor has the veteran so contended.  He has similarly not 
contended that engagement in combat precipitated any claimed 
disability, or that engagement in combat prevented treatment 
for any claimed disability, and the record does not indicate 
a likelihood of either of these circumstances.  There is also 
no indication that SMRs were lost due to circumstances of 
service or due to combat.  

Accordingly, the Board finds that the present adjudication 
need not be evaluated further with reference to any places, 
times, or circumstances of service, or any combat-type 
experiences, as there is no indication that any of these 
considerations are pertinent to the claims here adjudicated.  
38 U.S.C.A. §§ 1154(a), (b).  

ORDER

Service connection for a right knee disorder is denied. 

Service connection for a left knee disorder is denied. 

Service connection for a bilateral hip disorder is denied. 

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for restless legs syndrome is denied. 

Service connection for sleep apnea is denied. 

Service connection for acid reflux or GERD is denied. 

Service connection for anxiety disorder and panic disorder or 
depression is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


